ORDER

This matter came before the Court on the Joint Petition of the Attorney Grievance Commission of Maryland and Respondent, Paul C. Ewell, for an Order disbarring the Respondent, by consent, from the practice of law, effective December 1, 2011. The Court having considered the petition, it is this 28th day of October, 2011,
ORDERED by the Court of Appeals of Maryland, that the Respondent, Paul C. Ewell, be, and he is hereby, disbarred by consent from the practice of law in the State of Maryland, and it is further,
ORDERED, that the disbarment shall be effective December 1, 2011, and it is further,
ORDERED, that on December 1, 2011, the Clerk of this Court shall strike the name of Paul C. Ewell from the register of attorneys in the Court and certify that fact to the Client Protection Fund and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16 — 773(d).